Mailed:										
In re application of							:
Wisconsin Alumni Research Foundation		
									:	DECISION ON
Serial No. 17/060,585						:	PETITION

Filed:	October 01, 2020						:
For: CRYSTALLIZATION OF AMORPHOUS 
        MULTICOMPONENT IONIC COMPOUNDS

This is a decision on the PETITION UNDER 37 CFR 1.182 filed on June 7, 2022
for withdrawal of a drawing objection. The petition is being decided under 37 CFR 1.181.

In the Non-Final Office Action of January 21, 2022, the Examiner issued a drawing
objection as follows: 
The drawings are objected to under 37 CFR 1.83(a). The drawings much show every feature of the invention specified in the claims. Therefore, the “first interface” and “second interface” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. (Page 3 of Non-Final Office Action of January 21, 2022.)

Applicant provided a replacement drawing sheet for FIG. 4A in which the first and second interfaces  are explicitly labeled. Paragraph [0055] of the specification was amended to refer to the labels added to FIG. 4A. 

In the Final Office Action of April 8, 2022, the Examiner objected to the replacement
drawing sheet for FIG. 4A and asserted that:

The drawings are objected to because the portion 403 in the amended figs 4A and 4B looks different from the 403 portion as originally filed. (Page 4 of Final Office Action of April 8, 2022.)











Original FIG. 4A


    PNG
    media_image1.png
    461
    1213
    media_image1.png
    Greyscale


 Replacement drawing for FIG 4A


    PNG
    media_image2.png
    439
    1231
    media_image2.png
    Greyscale


The originally filed drawings and associated description clearly show, and support, both the existence and location of the recited first and second interfaces. The addition of the solid/dotted lines and reference numbers in FIG. 4A merely make explicit what is inherently present in this figure.  Support may be provided through express, implicit, or inherent disclosure.






DECISION

The petition is GRANTED.   

The drawing objection is withdrawn and the amended drawings are accepted.





/ALEXA D NECKEL/___________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

wk

Bell & Manning, LLCMichelle Manning2801 West Beltline HighwaySte. 210Madison WI 53713